 USDC IN/ND case 3:20-cv-00317-JD-MGG document 8 filed 10/15/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MICHAEL BRANDON THOMPSON,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-317-JD-MGG

 LAWSON, et al.,

               Defendants.

                                 OPINION AND ORDER

       Michael Brandon Thompson, a prisoner without a lawyer with gender

dysphoria, filed a complaint against Warden Lawson, RN Alice, Mental Health Doctor

Vanderstoop, and Mental Health Doctor Platez. A filing by an unrepresented party “is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless,

pursuant to 28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief.

       Thompson was diagnosed with gender dysphoria while incarcerated in Michigan

and received feminizing hormones while incarcerated there. However, when released

from prison, Thompson could not find a doctor to manage the condition, so Thompson

instead purchased the hormones off the internet. When later incarcerated at the St. Joseph
 USDC IN/ND case 3:20-cv-00317-JD-MGG document 8 filed 10/15/20 page 2 of 4


County Jail, RN Alice, Mental Health Doctor Vanderstoop, and Mental Health Doctor

Platez each refused to treat Thompson and denied access to hormones. One of the mental

health doctors named as a defendant here (it’s unclear which one) told Thompson that it

is his job to treat people with mental disorders, not people who are confused in life.

       Thompson had not spoken to Warden Lawson about these concerns when the

complaint was signed. Yet, Warden Lawson allegedly told medical staff that they had

talked and agreed that hormone treatment would not occur because Thompson was

going to be sent back to the Michigan Department of Correction soon. Thompson denies

that this conversion occurred. The complaint also asserts that Thompson could remain at

the LaPorte County Jal for a year or more.1 Meanwhile, medical staff refused to provide

Thompson with any medical or mental health care for gender dysphoria.

       In medical cases, the Constitution is violated only when a defendant was

deliberately indifferent to an inmate’s serious medical needs. Gutierrez v. Peters, 111 F.3d

1364, 1369 (7th Cir. 1997). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). “[C]onduct is deliberately indifferent when the official has acted

in an intentional or criminally reckless manner, i.e., the defendant must have known

that the plaintiff was at serious risk of being harmed and decided not to do anything to

prevent that harm from occurring even though he could have easily done so.” Board v.




       1   Thompson has returned to Michigan and notified the court of a change of address in July 2020.


                                                     2
 USDC IN/ND case 3:20-cv-00317-JD-MGG document 8 filed 10/15/20 page 3 of 4


Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quotation marks, brackets, and citation

omitted). Furthermore, a delay in providing treatment can constitute deliberate

indifference when it causes unnecessary pain or suffering. Arnett v. Webster, 658 F.3d

742, 752-53 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008). Here,

Thompson has identified a medical condition requiring treatment that has long been

recognized as serious. See Mitchell v. Kallas, 895 F.3d 492, 496 (7th Cir. 2018); Fields v.

Smith, 653 F.3d 550, 553 (7th Cir. 2011); Meriweather v. Faulkner, 821 F.2d 408, 413 (7th

Cir. 1987).

       Inmates with gender dysphoria are not entitled to a particular form of treatment,

but an inmate states a claim under the Eighth Amendment by alleging that the

defendants have refused all medical treatment for the condition. Meriweather, 821 F.2d

at 413. Furthermore, the defendants “cannot bide their time and wait for an inmate’s

sentence to expire before providing necessary treatments.” Mitchell v. Kallas, 895 F.3d

492, 496 (7th Cir. 2018). When the allegations of the complaint are accepted as true, as

they must be at this stage of the case, Thompson has alleged facts from which it can be

plausibly inferred that both the medical staff and Warden Lawson have denied any

treatment whatsoever for gender dysphoria. Thus, Thompson may proceed on this

claim against the defendants in their individual capacities for monetary damages. 2




       2   Because Thompson is no longer at the St. Joseph County Jail, injunctive relief is not available.


                                                       3
 USDC IN/ND case 3:20-cv-00317-JD-MGG document 8 filed 10/15/20 page 4 of 4


       For these reasons, the court:

       (1) GRANTS Michael Brandon Thompson leave to proceed against Warden

Lawson, RN Alice, Mental Health Doctor Vanderstoop, and Mental Health Doctor Platez

in their individual capacities for monetary damages for denying constitutionally

adequate medical care for Thompson’s gender dysphoria;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Warden Lawson, RN Alice, Mental

Health Doctor Vanderstoop, and Mental Health Doctor Platez at the St. Joseph County

Sheriff’s Department with a copy of this order and the complaint (ECF 1), pursuant to 28

U.S.C. § 1915(d); and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Warden Lawson, RN Alice,

Mental Health Doctor Vanderstoop, and Mental Health Doctor Platez respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claim for which the plaintiff has been granted leave to proceed in this screening order.

       SO ORDERED on October 15, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
